     Case 3:21-cv-00208-GPC-JLB Document 2 Filed 02/08/21 PageID.17 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICKEY SOCRATES FERDYNAND,                                Case No.: 3:21-cv-0208-GPC-JLB
12                                            Plaintiff,
                                                               ORDER REGARDING FAILURE TO
13   v.                                                        PAY FILING FEE OR FILE
                                                               MOTION TO PROCEED IN FORMA
14   USA DEPARTMENT OF STATE AND
                                                               PAUPERIS
     USA DEPARTMENT OF JUSTICE,
15
                                           Defendant.
16
17
            Plaintiff filed this case on February 3, 2021. ECF No. 1. No filing fee has been
18
     paid with respect to this case, and Plaintiff has not filed a motion for leave to proceed in
19
     forma pauperis (“IFP”).
20
            All parties instituting any civil action, suit, or proceeding in a district court of the
21
     United States, except an application for writ of habeas corpus, must pay a filing fee of
22
     $402. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
23
     prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. §
24
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2020). The additional $52 administrative fee does not apply to persons granted leave to
28   proceed IFP. Id.

                                                           1
                                                                                           3:21-cv-0208-GPC-JLB
     Case 3:21-cv-00208-GPC-JLB Document 2 Filed 02/08/21 PageID.18 Page 2 of 2



 1   1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 2   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A Court may authorize the commencement
 3   of a suit without prepayment of fees if the plaintiff submits an affidavit, including a
 4   statement of all of his or her assets, showing that he or she is unable to pay the fees. See
 5   28 U.S.C. § 1915(a). Such an affidavit must include a complete statement of the
 6   plaintiff’s assets. See id.; Civ. L.R. 3.2(a).
 7         Plaintiff has not prepaid the $402 in filing and administrative fees required to
 8   commence this civil action, nor has he filed a properly supported Motion to Proceed IFP
 9   pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C. §
10   1914(a); Andrews, 493 F.3d at 1051.
11         Accordingly, the Court:
12         (1) DISMISSES this action sua sponte without prejudice for failure to pay the
13             $402 civil filing and administrative fee or to submit a Motion to Proceed IFP
14             pursuant to 28 U.S.C. § 1914(a) and 1915(a); and
15         (2) GRANTS Plaintiff thirty (30) days leave from the date this Order is filed to
16             either: (a) prepay the entire $402 civil filing and administrative fee in full; or
17             (b) complete and file a Motion to Proceed IFP which includes a complete
18             statement of his assets. See Civ. L.R. 3.2(a).
19         The Court further DIRECTS the Clerk of the Court to provide Plaintiff with the
20   Court’s approved form “Motion and Declaration in Support of Motion to Proceed In
21   Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or complete
22   and submit the enclosed Motion to Proceed IFP within 30 days, this action will remain
23   dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s
24   fee requirements.
25         IT IS SO ORDERED.
26   Dated: February 8, 2021
27
28

                                                      2
                                                                                  3:21-cv-0208-GPC-JLB
